DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-20 are pending. Claims 11-20 are withdrawn. Claims 1-10 are presented for examination.

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 9/26/2022 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” and “room temperature” in claim 2 are relative terms which render the claim indefinite. The terms “near” and “room temperature” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note that room temperature is not a defined term and will vary according to location and time of year. For examination purposes, any temperature from 20-60 °C has been interpreted as reading on near room temperature until the language is clarified.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites the liquid polymers of claim 1 comprising compounds including hexamethyldisilazane, 1,1,3,3-tetramethyldisilazane, 2,2,4,4,6,6-hexamethylcyclotrisilazane, 1,3-Diethyl-1,1,3,3-tetramethyldisilazane, 2,4,6-trimethyl-2,4,6-trivinylcyclotrisilazane, 1,1,3,3-Tetramethyl-1,3-diphenyldisilazane, or 1,3-dimethyl-1,1,3,3-tetraphenyldisilazane. However, these compounds are not polymers. Therefore, the recited compounds of claim 3 broaden the subject matter of claim 1 by including compounds in addition to polymers. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haluska et al. (U.S. Pat. No. 5541248).

I.	Regarding claims 1, 2, 4, 5 and 7-10, Haluska teaches a ceramic coating formulation (abstract and title) comprising: a liquid hydrogen silsesquioxane polymer resin (which is interpreted as a liquid polymer as it is in a liquid solution and as it can also exist naturally as a liquid at a particular temperature, note that the claims do not require the polymer to be a liquid at 23 °C, only that the polymer is a liquid polymer, the Examiner interprets this to encompass a polymer that can be a liquid at any temperature or a polymer that exists in a liquid state in a solution) solvated in a solvent (column 4, lines 44-64 and Example 8, column 8), such as toluene (column 4, line 53-62); a luminescent phosphorescent filler, such as zinc sulfide which is solvent-borne (column 4, lines 1-9 and Example 8, column 8, note that zinc sulfide will act as a visual indicator that the coating is present as it will fluoresce and phosphoresce under UV radiation), which may exist as a powder (column 3, lines 52-55); and an additive fluid, which is a silane (column 4, lines 34-43 and Example 8, note that the silane will modify the adhesiveness of the coating formulation, see column 4, lines 35-37). Finally, Haluska teaches the polymer can be adapted to cure into a permanent film on a substrate at near room temperature (see column 5, lines 20-24 and indefiniteness rejection above) and is composed of silicon dioxide (because it based on a silsesquioxane polymer). Haluska teaches all the critical limitations of claims 1, 2, 4, 5 and 7-10; therefore, Haluska anticipates the claims

II.	Regarding claim 6, the claim limits the fluorescing optical brightener. However, the claim doesn’t require the composition to include a fluorescing optical brightener as it is a member of a Markush group for the visual indicator. In this case, Haluska teaches the inclusion of a phosphorescent indicator, a different member of the Markush group. Claim 6 only provides additional limitations with respect to when the visual indicator is a fluorescing optical brightener and the prior art relied on teaches a different member of the Markush group; therefore, Haluska also anticipates claim 6.

Conclusion
	Claims 1-20 are pending. 
Claims 11-20 are withdrawn. 
Claims 1-10 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
October 6, 2022            Primary Examiner, Art Unit 1717